UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9)* SCOR HOLDING (SWITZERLAND) LTD (formerly known as Converium Holding AG) (Name of Issuer) Registered Shares (Title of Class of Securities) 7248256 (Cusip Number) François de Varenne Chief Operating Officer SCOR SE 1, avenue du Général de Gaulle 92074 Paris – La Défense Cedex France Tel. No.: + 33 1 46 98 00 00 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 25, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SCOR SE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC; OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION FRANCE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 143,839,990 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 143,839,990 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 143,839,990 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 98.06% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IC; CO 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SCOR Global P&C SE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION FRANCE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 5,400,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 5,400,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,400,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) IRP Holdings Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION REPUBLIC OF IRELAND NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,800,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,800,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,800,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.6% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO This Amendment No. 9 amends and supplements the Statement on Schedule 13D filed with the Commission on February 20, 2007, as amended on February 26, 2007, April 27, 2007, May 11, 2007, July 10, 2007, July 13, 2007, July 27, 2007, August 2, 2007 and September 13, 2007 (the “Schedule 13D”), by SCOR SE, a societas europaea organized under the laws of the Republic of France (“SCOR”), SCOR Global P&C SE, a societas europaea organized under the laws of the Republic of France and a wholly-owned subsidiary of SCOR (“SCOR Global P&C”), and IRP Holdings Limited, a single member private company limited by shares organized under the laws of the Republic of Ireland and a wholly-owned subsidiary of SCOR (“IRP” and, together with SCOR and SCOR Global P&C, the “Reporting Persons”), with respect to the registered shares, par value CHF 5 per share (the “Shares”), of SCOR Holding (Switzerland) AG (formerly know as Converium Holding AG), a corporation organized under the laws of Switzerland (the “Issuer”). The principal executive offices of the Issuer are located at General Guisan-Quai 26, CH-8002, Zurich, Switzerland. Capitalized terms used but not defined herein shall have the meanings assigned to them in the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration Since September 13, 2007, SCOR purchased760,626 Shares, including 13,800 American Depositary Shares (“ADS”) with each ADS representing one half of a Share, in a series of open market transactions and in one delivery against payment transaction for the Issuer’s treasury Shares using SCOR’s internal funds.SCOR paid a total of approximately $13.81 million (CHF16.2 million) to acquire such Shares. Item 4. Purpose of Transaction As described in Item 5, the Reporting Persons hold in excess 98% of the Issuer’s voting rights.SCOR is therefore entitled, according to Swiss laws and regulations, to file a cancellation action (the “Cancellation”) to seek a court-ordered cancellation of the remaining Shares not owned by the Reporting Persons.SCOR has filed the Cancellation on October 25, 2007. In the context of and upon effectiveness of the Cancellation in approximately threemonths, all of the Shares not owned by the Reporting Personswill be cancelled in exchange for payment ofconsideration consisting of the same combination of cash and shares as offered in the Swiss public tender offer of SCOR published on April 5, 2007, as amended on June 12, 2007, and the Issuer will re-issue the cancelled Shares to SCOR. As a result of the Cancellation, the Issuer is expected toapply for the delisting of its shares from the SWX Swiss Exchange and of its ADSs from the New York Stock Exchange as well as the deregistration of its securities and termination of its reporting requirements under the US Securities Exchange Act of 1934. Item 5. Interest in Securities of the Issuer Paragraphs (a) and (c) of Item 5 of the Schedule 13D are hereby amended and restated as follows: (a)Since September 13, 2007, SCOR purchased760,626 Shares, including13,800 ADSs, in a series of open market transactions and in one delivery against payment transaction for the Issuer’s treasury Shares.Added to the 48,320,350 Shares owned by the Reporting Persons prior to the Offer, the 92,969,353 Shares tendered into the Offer and the 1,789,661 Shares purchased between August 2, 2007 and September 13, 2007, the Reporting Persons own an aggregate of143,839,990 Shares constituting approximately 98.06% of the outstanding Shares. (c)Schedule A annexed hereto lists all transactions in the Shares made by the Reporting Persons since the filing of Amendment No. 8 to the Schedule 13D on September 13, 2007.All of such transactions were effected in the open market and in one delivery against payment transaction. SIGNATURES After reasonable inquiry and to the best knowledge and belief of each of the undersigned, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: October 25, 2007 SCOR SE By: /s/ Denis Kessler Name: Denis Kessler Title: Chairman and Chief Executive Officer SCOR Global P&C SE By: /s/ Denis Kessler Name: Denis Kessler Title: Chairman IRP Holdings Limited By: /s/ Patrick Thourot Name: Patrick Thourot Title: Chairman SCHEDULE A SCOR SE TRANSACTIONS IN THE SHARES SINCE SEPTEMBER 13, 2007 Date of Purchase Aggregate Number of Shares Purchased (1) Average Price Per Share (2) 14.9.2007 44,936 20.4792 17.9.2007 97,500 20.45821 18.9.2007 7,174 20.70649 19.9.2007 26,525 20.89775 20.9.2007 24,421 20.98997 21.9.2007 9,611 21.23578 24.9.2007 5,554 21.48199 25.9.2007 185,296 21.59699 26.9.2007 15,560 21.50371 27.9.2007 51,427 21.48401 28.9.2007 17,629 21.57134 1.10.2007 4,515 21.55621 2.10.2007 18,485 21.57296 3.10.2007 17,563 21.56617 3.10.2007 2,000 (ADS) $9.05 4.10.2007 19,290 21.59482 5.10.2007 7,640 21.5962 8.10.2007 19,029 21.59978 8.10.2007 11,800 (ADS) $9.00 9.10.2007 37,577 21.5121 10.10.2007 2,081 21.55667 12.10.2007 2,086 21.60 16.10.2007 1,972 21.60 17.10.2007 3,028 21.60 18.10.2007 582 21.60 19.10.2007 5,418 21.60 22.10.2007 48,753 21.58978 23.10.2007 4,085 21.60 24.10.2007 46,608 21.60 (3) 24.10.2007 14,289 21.24551 25.10.2007 15,092 21.33372 (1) Unless otherwise indicated, all transactions were open-market transactions. (2) Unless otherwise indicated, all prices were in Swiss Francs. (3) Delivery against payment transaction forSCOR Holding (Switzerland)Ltd. treasury shares.
